DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by adding the limitation "non-transitory" to the claim. Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

It is not sufficient to just add “physical” or “tangible” -Nuijten’s ineligible signals were physical and tangible (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007).
The specification is silent about a "tangible computer-readable storage medium" but does state that "a machine-readable medium" excludes signals per se. There is no clear indication or definition in the specification that the claimed "tangible computer-readable storage medium" is included in that non-signal group.
	As such, the “tangible computer-readable storage medium” should read “non-transitory computer-readable storage medium” to be in line with current practice.
Claim Objections
Claims 4, 7, 11, 17, and 20 are objected to because of the following informalities:  
Claim 4 recites the limitation "the diffuse surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The claim should read “a diffuse surface” or depend from claim 2.
Claim 7 recites the limitation "the optical combiner" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears as if claim 7 should be dependent on claim 3, which recites “an optical combiner”.
Claim 11 recites the limitation "the diffuse surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The claim should read “a diffuse surface” or depend from claim 9.
Claim 17 recites the limitation "the diffuse surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The claim should read “a diffuse surface” or depend from claim 15.
Claim 20 recites the limitation "the optical combiner" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears as if claim 7 should be dependent on claim 16, which recites “an optical combiner”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 10, 13, 14, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimura, WO-2018180856, as translated as US-20200055399.
In regards to claim 1, the associated method claim 8, and the associated tangible computer-readable storage medium claim 14, Hashimura in the embodiment of Fig. 3 discloses a system (Par. 0001 head-up display apparatus) comprising: a projector (Fig. 3, 11 display element + 15f lens); a concave mirror (Fig. 3, 17a is shown as concave); one or more environmental sensors (Fig. 5, 72 environment monitor); one or more computer processors (Fig. 5, 90 main control portion); one or more computer memories (Fig. 5, 72m storage portion); a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations to generate a target display within an environment, the operations including: gathering and analyzing data from the one or more environmental sensors to determine a target distance from a point within the system to a target display area within the environment (Par. 0042-0044, 0048, 0050 detecting objects in the environment and their distances to synchronize displaying of the target projection image distances with the external objects); and modifying a distance between the projector and the concave mirror to adjust a distance of a focal plane from the point within the system in order to match the determined target distance, wherein the focal plane is associated with the target display (Par. 0033-0035, 0042-0044, 0048, 0050 detecting objects in the environment and their distances to synchronize displaying of the target projection image distances with the external objects).  
In regards to claim 3, the associated method claim 10, and the associated tangible computer-readable storage medium claim 16, Hashimura in the embodiment of Fig. 3 discloses an optical combiner and wherein the system is implemented within a machine such that an operator of the machine can see a reflection of the light from the projector off the optical combiner (Par. 0029 windshield used as a display screen).  
In regards to claim 6, the associated method claim 13, and the associated tangible computer-readable storage medium claim 19, Hashimura in the embodiment of Fig. 3 discloses the analyzing of data from the one or more environmental sensors includes dynamically determining the target display area within the environment (Par. 0033-0035, 0042-0044, 0048, 0050 detecting objects in the environment and their distances to synchronize displaying of the target projection image distances with the external objects).   
In regards to claim 7 and the associated tangible computer-readable storage medium claim 20, Hashimura in the embodiment of Fig. 3 discloses the optical combiner comprises a see-through material with one of the following shapes: a flat window like shape, or a window like shape with optical power (Par. 0029 windshield used as a display screen).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimura, WO-2018180856, as translated as US-20200055399.
In regards to claim 2, the associated method claim 9, and the associated tangible computer-readable storage medium claim 15, Hashimura in the embodiment of Fig. 3 discloses a movable diffuse surface (Fig. 3, 16 diffusion screen; Par. 0038 moving the diffusion screen); analyzing data from the one or more environmental sensors to determine an orientation of the target display area (Par. 0033-0035, 0042-0044, 0048, 0050 detecting objects in the environment and their distances to synchronize displaying of the target projection image distances with the external objects).
Hashimura in the embodiment of Fig. 3 does not disclose expressly rotating the diffuse surface to orient the focal plane associated with the target display within the environment so that the orientation of the target display matches the determined orientation of the target display area.  
Hashimura in the embodiment of Fig. 11 discloses a diffusion screen (Fig. 11, 316 diffusion screen); rotating the diffuse surface to orient the focal plane associated with the target display within the environment so that the orientation of the target display matches the determined orientation of the target display area (Par. 0063-0065 rotating the diffusion screen; Par. 0033-0035, 0042-0044, 0048, 0050 detecting objects in the environment and their distances to synchronize displaying of the target projection image distances with the external objects).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the movable diffusion screen of Fig. 3 can be the rotatable diffusion screen of Fig. 11. The motivation for doing so would have been to provide discrete focal planes.
Therefore, it would have been obvious that Hashimura discloses the invention of claims 2, 9, and 15.
Claims 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimura, WO-2018180856, as translated as US-20200055399, in view of Gollier, US-11086126.
In regards to claim 4, the associated method claim 11, and the associated tangible computer-readable storage medium claim 17, Hashimura in the embodiment of Fig. 3 discloses modifying the distance between the projector and the concave mirror to adjust a distance of a focal plane from the point within the optical system (Par. 0033-0035, 0042-0044, 0048, 0050 detecting objects in the environment and their distances to synchronize displaying of the target projection image distances with the external objects); modifying the orientation of the diffuse surface to adjust the orientation of the focal plane of the target display (Par. 0063-0065 rotating the diffusion screen; Par. 0033-0035, 0042-0044, 0048, 0050 detecting objects in the environment and their distances to synchronize displaying of the target projection image distances with the external objects).
Hashimura in the embodiment of Fig. 3 does not disclose expressly one or more operator sensors configured to detect a state of an operator of the machine, and wherein the operations further include: analyzing data from the one or more operator sensors to determine a position, orientation, and gaze of the operator.
	Gollier disclose sensor(s) determining a position, orientation, and gaze of a user and presenting an in focus image to the user (Col. 11, 4-50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the sensor(s) and image presenting process of Gollier can be implemented in the HUD of Hashimura Fig. 3 to provide information for the projector and diffuse surface focal plane placement. The motivation for doing would have been to provide in focus images and contextual awareness of the user’s attention (Gollier Col. 11, 4-50).
Therefore, it would have been obvious to combine Gollier with Hashimura to obtain the invention of claims 4, 11, and 17.
Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimura, WO-2018180856, as translated as US-20200055399, in view of El-Ghoroury, US-20160062113.
In regards to claim 4, the associated method claim 11, and the associated tangible computer-readable storage medium claim 17, Hashimura in the embodiment of Fig. 3 does not disclose expressly analyzing the environmental data to determine lighting conditions within the environment associated with the target display area; and adjusting one or more of a brightness profile and a contrast profile of the target display to optimize a visibility of the target display in the target display area.  .
	El-Ghoroury disclose a HUD (Par. 0003) analyzing the environmental data to determine lighting conditions within the environment associated with the target display area (Par. 0065 determining external lighting conditions); and adjusting one or more of a brightness profile and a contrast profile of the target display to optimize a visibility of the target display in the target display area (Par. 0065 adjusting brightness of a virtual image based on external light conditions).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the ambient light sensor of El-Ghoroury  can be implemented in the HUD of Hashimura Fig. 3 to determine external lguth conditions. The motivation for doing would have been to correct the brightness based on the ambient external conditions for the user visibility (El-Ghoroury Par. 0065).
Therefore, it would have been obvious to combine El-Ghoroury with Hashimura to obtain the invention of claims 5, 12, and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        5/18/22


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622